ORDER
Pursuant to Rule 31 of the Rules for Lawyer Disciplinary Enforcement (RLDE) contained in Rule 413 of the South Carolina Appellate Court Rules (SCACR), the Office of Disciplinary Counsel has filed a Petition for Appointment of Attorney to Protect Clients’ Interests in this matter. The petition is granted.
IT IS ORDERED that Joseph Preston Strom, Esquire, is hereby appointed to assume responsibility for Mr. Danley’s client files, trust account(s), escrow account(s), operating accounts), and any other law office accounts) Mr. Danley maintained. Mr. Strom shall take action as required by Rule 31, RLDE, Rule 413, SCACR, to protect the interests of Mr. Danley’s clients. Mr. Strom may make disbursements from Mr. Danley’s trust account(s), escrow account(s), operating account(s), and any other law office account(s) Mr. Danley maintained that are necessary to effectuate this appointment.
This Order, when served on any bank or other financial institution maintaining trust, escrow and/or operating accounts of Mr. Danley, shall serve as notice to the bank or other financial institution that Joseph Preston Strom, Esquire, has been duly appointed by this Court.
Finally, this Order, when served on any office of the United States Postal Service, shall serve as notice that Joseph Preston Strom, Esquire, has been duly appointed by this Court and has the authority to receive Mr. Danley’s mail and the authority to direct that Mr. Danley’s mail be delivered to Mr. Strom’s office.
*362This appointment shall be for a period of no longer than nine months unless request is made to this Court for an extension.
/s/Costa M. Pleicones, J.
FOR THE COURT